DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 8-20 are allowable. The restriction requirement between species I-III , as set forth in the Office action mailed on 10/07/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/7/2020 is withdrawn. Claims 5-7 directed to species I and II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Therefore all claims 1-20 are now pending and in condition for allowance.

Response to Arguments
Applicant’s arguments, see restriction response, filed 12/07/2020, with respect to species I and II have been fully considered and are persuasive.  The species election of 10/7/2020 has been withdrawn. Therefore all claims 1-20 are now pending and in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art, Peyman et al (US PGPub 2015/0283265) discloses a method to enhance functional recovery of a cell in a patient in need thereof by administering graphene quantum dots, graphene-oxide quantum dots, graphene-zinc oxide quantum dots, graphene nanotubes, and/or carbon nanotubes, collectively termed nanoparticles, to a site in a patient where functional cell recovery is needed. The injected nanoparticles at the site are controllably activated by light (where the light source may be UV radiation), thus controllably altering a cellular electrical property. Activation uses an internal device of a fiber optic comprising wires and a tip containing a light source, a sensor connectable to the fiber optic wires, and a controller to receive and generate electrical signals. Signals resulting from the altered cellular electrical property at the site are sensed and are optionally provided to a processor to monitor and/or controllably alter the electrical property using the controller (see [0010] and [0012]). In addition, Peyman et al discloses that the disclosed quantum dot-nucleic acid complex further contains at least one moiety that binds to a tumor-specific protein marker. In one embodiment, the complex still further contains a reporter molecule, in addition to the binding moiety, e.g., an antibody directed to a tumor marker. Reporter molecules are known in the art and include, but are not limited to, molecules that are fluorescent, luminescent, phosphorescent, etc. In this embodiment the complex is administered systemically to a patient to diagnose a tumor by locating and/or imaging the protein-nucleic acid-tumor binding moiety at a tumor site. For example, following administration of the complex to a patient, a blood sample is obtained from the patient and subjected to an 
However, Peyman et al neither teaches nor fairly suggests a system which includes a detector including: a radiation source configured to irradiate at least a portion of the fluid with radiation; and a fluorescent meter configured to measure an amount of fluorescence emitted from the at least the portion of fluid irradiated with the radiation; in addition to a control unit configured to determine a set of attributes corresponding to a flow of the fluid through the conduit as a function of the measured amount of fluorescence (as claimed in claim 1). In addition, Peyman et al neither teaches nor fairly suggests a system which includes a detector having a fluorescent meter configured to sense a fluorescent signal emitted from the sample of biological fluid irradiated with the ultraviolet radiation, the fluorescent signal indicative of the presence of nanoparticles at the location that the detector is positioned about the network of conduits; the system further including and a control unit operatively coupled to the nanoparticle injector and the plurality of detectors to determine a flow rate of the fluid through the network of conduits, the control unit determining the flow rate of the fluid through the network of conduits as a function of a time that the nanoparticle injector injects and stops injecting the plurality of nanoparticles into the network of conduits, a shape of an impulse response signal at the injection site, a time that each of the plurality of detectors detects the presence of the nanoparticles, and a shape of an impulse response signal at the time of detection by each of the plurality of detectors (as claimed in claim 13). Furthermore, Peyman et al neither teaches nor fairly suggest a system including a detector having a fluorescent meter configured to sense a fluorescent signal emitted from the sample of biological fluid irradiated with the ultraviolet radiation, the fluorescent signal indicative of the presence of nanoparticles at the location that the detector is positioned; and a medication activation device that is configured to activate a release of the medication from the nanoparticles at the location that the detector is positioned about the network of vessels; and the system further including a control unit operatively coupled to the nanoparticle injector and the plurality of detectors, the control unit configured to perform a fluorescent analysis of the sample of biological fluid in the network of conduits, the fluorescent analysis including determining a flow rate of the biological fluid through the network of vessels and a density of the nanoparticles in the fluid flow of the biological fluid at each location that the plurality of detectors are positioned about the network of vessels, the control unit further configured to direct the medication activation devices at specified locations about the network of vessels to activate the release of the medication from the plurality of nanoparticles for absorption in the network and transmission thereabout as a function of the fluorescence analysis (as claimed claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gates et al (WO 2016/154286) discloses a method for evaluating a biological material for unassociated virus-size particles having a particular epitope indicative of an adeno-associated virus viral type or an adenovirus viral type uses a fluorescent antibody stain specific for binding with the epitope and a fluid sample with the virus-size 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JENNIFER WECKER/Primary Examiner, Art Unit 1797